        Case 3:10-cr-00227-JAM Document 2391 Filed 10/30/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA

        v.
                                                           No. 3:10-cr-00227 (JAM)
RONNIE WASHINGTON,
    Defendant.


             ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE
               AND AMENDING CONDITIONS OF SUPERVISED RELEASE

       Defendant Ronnie Washington has moved for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(1)(A). In accordance with the Court’s ruling at the conclusion of today’s

hearing, the Court GRANTS the motion for release (Doc. #2379) and the Court orders that

defendant Ronnie Washington’s sentence is reduced to a sentence of TIME SERVED as of

November 2, 2020, and that his term of supervised release is reduced to a term of 4 years.

       The Federal Bureau of Prisons shall release Ronnie Washington from custody on

November 2, 2020. As of November 2, 2020, Ronnie Washington shall commence service of

his 4-year term of supervised release with the same conditions previously imposed by the

Court’s judgment (Doc. #624) in full force and effect in addition to the following modified

conditions:

       1. Residence location. Upon release from custody, the defendant shall reside with
          Zipporea Huggins at the address provided to the U.S. Probation Office.
       2. 14-day quarantine. The defendant shall self-quarantine for the first fourteen (14)
          days of his release at the residence of Zipporea Huggins.
       3. 3-month electronic monitoring. The defendant shall serve the first three months of
          supervised release with location monitoring. The United States Probation Office
          shall use electronic monitoring for the first three months of supervised release, and
          the method of electronic monitoring shall be chosen by the Probation Office..
       4. Compliance with reentry plan. The defendant shall comply with all conditions
          stated in his proposed reentry plan. Doc. #2387-1, Exhibit A.
 Case 3:10-cr-00227-JAM Document 2391 Filed 10/30/20 Page 2 of 2



It is so ordered.

Dated at New Haven, Connecticut, this 30th day of October 2020.

                                          /s/ Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge
